EXHIBIT 10.6

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of April 24,
2007, by USANA HEALTH SCIENCES, INC., a Utah corporation (together with its
successors, “Borrower”), and BANK OF AMERICA, N.A., a national banking
association (together with its successors and assigns, “Bank”).

RECITALS

A.            Borrower and Bank are parties to that certain Credit Agreement
dated as of June 16, 2004, as amended by that certain Waiver and Amendment to
Credit Agreement dated as of February 2, 2006 and as amended by that certain
Amendment to Credit Agreement dated as of May 17, 2006 (as the same may be
amended, modified or extended from time to time, the “Credit Agreement”) and the
related Loan Documents described therein.

B.            Pursuant to the terms of the Credit Agreement, Bank has made and
does make available to Borrower a revolving line of credit in the amount of
$25,000,000, which amount, by agreement of Borrower and Bank, could be increased
to $40,000,000.

C.            Borrower has requested that Bank increase the amount of the
revolving line of credit to $40,000,000, which Bank has agreed to do on the
terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and for other good and valuable consideration
receipt of which is hereby acknowledged, Borrower and Bank hereby agree as
follows:

1.             Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Credit Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.

2.             Amendments to Credit Agreement.  The Credit Agreement is amended
as follows:

(a)           Amendment to Definitions.  In Section 1.01, amendments are made to
the definitions, as follows:

(i)            Commitment.  The definition of “Commitment” is amended and
restated to read as follows:

“Commitment” means the obligation of Bank to make Loans and L/C Credit
Extensions hereunder in an aggregate principal amount at any one time not to
exceed $40,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

(b)           Deletion of Section 2.11.  Section 2.11 is hereby deleted.

(c)           Amendment to Section 6.12.  Subsection (b) of Section 6.12 is
hereby amended and restated to read as follows:

(b)           Minimum EBITDA.  Maintain on a consolidated basis, as of the end
of each fiscal quarter of Borrower, for the period of the four prior fiscal
quarters ending on such date, Consolidated EBITDA equal to or greater than Fifty
Million Dollars ($50,000,000).


--------------------------------------------------------------------------------


(d)           Amendment to Schedule 5.06.  Schedule 5.06 is hereby amended and
restated as set forth in Schedule 5.06 attached hereto.

3.             Amendments to Note.  In the heading of the Note, the reference to
the amount of $25,000,000 is amended and restated to be a reference to the
amount of $40,000,000 and in the first paragraph of the Note, the reference to
the amount of Twenty-five Million Dollars ($25,000,000) is amended and restated
to be a reference to the amount of Forty Million Dollars ($40,000,000).

4.             Conditions to Effectiveness.  Notwithstanding anything contained
herein to the contrary, this Amendment shall become effective when each of the
following conditions is fully and simultaneously satisfied; provided that each
such condition is fully and simultaneously satisfied on or before April 30,
2006:

(a)           Delivery of Amendment.  Borrower and Bank shall have executed and
delivered counterparts of this Amendment to each other;

(b)           Payment of Fees.  Borrower shall have paid to Bank an amendment
fee in the amount of Fifteen Thousand Dollars ($15,000) in respect of Bank’s
agreement to enter into this Amendment;

(c)           Confirmation of Guarantors.  Each Guarantor shall have executed
and delivered to Bank a Consent of Guarantors in the form of Annex 1 hereto;

(d)           Corporate Authority.  Bank shall have received such evidence of
corporate authority and action as Bank shall request demonstrating that the
execution, delivery and performance of this Amendment has been duly authorized
by Borrower;

(e)           Certificate of Responsible Officer.  Borrower shall deliver to
Bank a certificate signed by a Responsible Officer of Borrower certifying that,
before and after giving effect to such increase, (i) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of such certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and
(ii) no Default or Event of Default exists.

(f)            Representations True; No Default.  The representations of
Borrower as set forth in Article V of the Credit Agreement shall be true on and
as of the date of this Amendment with the same force and effect as if made on
and as of this date or, if any such representation or warranty is stated to have
been made as of or with respect to a specific date, as of or with respect to
such specific date.  No Event of Default and no event which, with notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing or will occur as a result of the execution of this Amendment;
and

(g)           Other Documents.  Bank shall have received such other documents,
instruments, and undertakings as Bank may reasonably request.

5.             Representations and Warranties.  Borrower hereby represents and
warrants to Bank that each of the representations and warranties set forth in
Article V of the Credit Agreement is true and correct as if made on and as of
the date of this Amendment or, if any such representation or warranty is stated
to have been made as of or with respect to a specific date, as of or with
respect to such specific date.  Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made by the Borrower hereunder shall prove to have been incorrect in
any material respect when made.


--------------------------------------------------------------------------------


6.             No Further Amendment.  Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect and the parties hereby ratify their
respective obligations thereunder.

7.             Reservation of Rights.  Borrower acknowledges and agrees that the
execution and delivery by Bank of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Bank to forbear or execute similar
amendments under the same or similar circumstances in the future.

8.             Miscellaneous.

(a)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON; PROVIDED THAT BANK SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(c)           Integration.  This Amendment, together with the other Loan
Documents, comprises the complete, final and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.

(d)           Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(e)           Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be duly
executed as of the date first above written.

USANA HEALTH SCIENCES, INC.

 

 

 

 

By:

/s/ Gilbert A. Fuller

 

Name:

Gilbert A. Fuller

 

Title:

Exec. Vice Pres. and CFO

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ James J. Teichman

 

Name:

James J. Teichman

 

Title:

Vice President

 


--------------------------------------------------------------------------------